PER CURIAM.
Terry Adkison, Appellant, appeals from his convictions and sentences for three counts of sexual battery with a deadly weapon. He raises two issues, only one of which merits reversal. We affirm Appellant’s convictions but vacate his sentences and remand for resentencing because the court’s oral pronouncement “can be reasonably read only as conditioning the sentence, at least in part, on Appellant’s lack of remorse and claim of innocence, which is a violation of Appellant’s due process rights.” See Dumas v. State, 134 So.3d 1048 (Fla. Feb. 8, 2013); Jackson v. State, 39 So.3d 427, 428 (Fla. 1st DCA 2010). This error requires resentencing before a different judge. Jackson, 39 So.3d at 428.
AFFIRMED in part; VACATED in part; and REMANDED with instructions to resentence Appellant before a different judge.
BENTON, PADOVANO, and RAY, JJ., concur.